SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF A FOREIGN ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForJune 17, 2015 Marine Harvest ASA P.O.Box 4102 Sandviken 5835 Bergen, Norway (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form20-Fx Form40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yeso Nox If ‘‘Yes’’ is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 1 Exhibits Press Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MARINE HARVEST ASA (Registrant) Date: June 17, 2015 By: /s/ Ivan Vindheim Ivan Vindheim Chief Financial Officer 3
